Citation Nr: 1104612	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased initial evaluation in excess of 
30 percent for service-connected posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to an effective date prior to July 29, 2008, for 
service connection for PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to November 
1967. 

The instant appeal arose from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In June 2008, the RO denied a claim for service 
connection for hypertension.  In April 2009, the RO granted 
service connection for PTSD, and assigned an initial evaluation 
of 30 percent.  

The issue of entitlement to an effective date prior to July 29, 
2008, for service connection for PTSD is addressed in the REMAND 
that follows the decision below.  


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is related to his 
service, to include as due to exposure to Agent Orange, or that 
was caused or aggravated by a service-connected disability.  

2.  The Veteran's PTSD is shown to have been manifested by 
symptoms that include irritability, and withdrawal; and 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks; but not occupational and social impairment 
with reduced reliability and productivity.    






CONCLUSIONS OF LAW

1.  Hypertension was not caused or aggravated by service, or by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).  

2.  The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
hypertension due to his service, to include as due to exposure to 
Agent Orange, or, in the alternative, as caused or aggravated by 
his service-connected PTSD. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d).  In such instances, 
a grant of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  Id.  Service 
connection may also be granted for hypertension, when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, disease associated with exposure to certain 
herbicide agents will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for PTSD, a lumbar 
spine disability, a right knee disability, and tinnitus.  

The Veteran's discharge (DD Form 214) indicates that he served in 
Vietnam.  Therefore, duty in the Republic of Vietnam is shown for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment reports do not contain any 
relevant findings, or show any relevant treatment or diagnosis.  
The Veteran's separation examination report, dated in October 
1967, shows that his blood pressure was 110/65, and that his 
heart was clinically evaluated as normal.  In an associated 
"report of medical history," he denied a history of high or low 
blood pressure.  

As for the post-service medical evidence, it consists of a VA 
examination report, dated in October 1969, and VA reports, dated 
between 1999 and 2009.  This evidence shows that in April 2003, 
the Veteran was noted to have elevated blood pressure, "possibly 
secondary to sinusitis."  VA progress notes dated in 2004, and 
thereafter show hypertension, with use of medication to control 
his symptoms.  

A VA examination report, dated in May 2009, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  The 
diagnosis was essential hypertension.  The examiner discussed 
three articles on the possible association between PTSD and 
hypertension.  The VA progress notes did not mention the 
Veteran's PTSD or stressors at the onset of his hypertension in 
2003, and essentially stated that there is no direct causal 
condition between PTSD and hypertension, nor is there any 
aggravation of hypertension due to PTSD.  The examiner concluded:

Therefore, without any medical literature 
to support an claim, the veteran's HTN 
(hypertension) is less likely than not 
caused from or aggravated by his PTSD.  
Reasoning is that episodic elements of 
stressors possibly from PTSD, do not cause 
a constant clinical medical blood pressure 
elevation that is seen with the diagnosis 
of essential HTN.  

The Board finds that the claim must be denied.  With regard to 
the possibility of service connection on a direct or presumptive 
basis (that does not involve exposure to Agent Orange), the 
Veteran's service treatment reports do not show any relevant 
treatment for hypertension.  The Veteran's October 1969 
separation examination report does not note hypertension.  
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  As for the post-service medical evidence, 
the earliest medical evidence of hypertension is dated no earlier 
than 2003.  This is about 30 years after separation from service, 
and this period without treatment is evidence that there has not 
been a continuity of symptoms, and it weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
hypertension and the Veteran's service.  See 38 C.F.R. § 
3.303(d).  The only competent opinion is found in the May 2009 VA 
examination report, and this opinion weighs against the claim.  
Finally, there is no medical evidence to show that hypertension 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309. 

With regard to the claim that hypertension is due to exposure to 
Agent Orange, although the Veteran is shown to have served in 
Vietnam, and is therefore presumed to have been exposed to Agent 
Orange, there is no competent evidence to show that hypertension 
was caused by such exposure, Combee, and the applicable law does 
not include hypertension as a condition for which presumptive 
service connection may be granted on this basis.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very 
long time between service in Vietnam and the current problem at 
issue clearly indicates no connection, beyond the fact that such 
disorders have not been found to be connected with exposure to 
herbicides.  

In summary, the evidence does not show that the Veteran has 
hypertension that is related to his service, and the Board finds 
that the preponderance of the evidence is against the claims, and 
that the claim must be denied.  Id.  

With regard to the secondary service connection claim, there is 
no competent evidence to show that hypertension was caused or 
aggravated by a service- connected disability.  The only 
competent opinion is found in the May 2009 VA examination report, 
and this opinion weighs against the claim.  The Board further 
points out that there is no competent evidence of record to show 
that a baseline level of severity of hypertension has been 
established by the medical evidence, and that service connection 
may not be granted under 38 C.F.R. § 3.310 without such a 
baseline.  Accordingly, the Board finds that the preponderance of 
the evidence is against the secondary service connection claim, 
and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that hypertension 
was caused by service, or that it is secondary to a service-
connected disability.  To the extent that the Veteran asserts 
that he has high blood pressure symptoms, his statements are 
competent evidence to show that he experienced these symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
regard, the Veteran has not asserted that he had hypertension 
during service, rather, he appears to argue that it is due to 
exposure to Agent Orange, or is secondary to his service-
connected PTSD.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his or her claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran does not have the requisite skills, knowledge, or 
training, to be competent to provide a diagnosis of hypertension, 
or to state whether this condition was caused by service, or 
whether it is secondary to a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of themselves, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to identify 
the medical condition).  In this case, the Veteran's service 
treatment records do not show any treatment for hypertension.  
His post-service medical records do not show the existence of 
hypertension prior to 2003.  In May 2009, a VA examiner 
determined that his hypertension was not related to his service, 
or to his service-connected PTSD.  There is no competent, 
contrary opinion of record.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect that 
he has hypertension that is related to his service, or to a 
service-connected disability.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  Increased Initial Evaluation - PTSD

The Veteran asserts that he is entitled to an increased initial 
rating for his service-connected PTSD. 

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2010), the Veteran's service records show that he 
served in Vietnam.  The medical evidence shows that the Veteran 
began receiving treatment for psychiatric symptoms in 2008.  

In April 2009, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  The RO assigned an effective 
date for service connection (and the 30 percent rating) of July 
29, 2008.  

The Veteran has appealed the issue of entitlement to an increased 
initial evaluation.

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that in February 2009, the RO granted a total 
rating on the basis of individual unemployability due to service-
connected disability.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactory, 
with routine behavior, self care, and conversation normal), due 
to such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep impairment; 
or mild memory loss (such as forgetting names, directions, recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 
are not an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Board notes that the Veteran has been afforded diagnoses of 
psychiatric disorders other than PTSD.  In its analysis the Board 
has not attempted to dissociate any psychiatric symptoms from the 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  
 
The relevant medical evidence consists of VA progress notes, 
dated as of July 29, 2008 (i.e., the date of service connection), 
and a VA examination report, dated in February 2009.  

VA progress notes show a number of individual and group 
treatments for psychiatric symptoms.  Overall, the Veteran 
complained of such symptoms as irritability, withdrawal, and 
avoiding crowds.  The findings tend to show the following: he was 
oriented times three, with a neutral or anxious mood, restricted 
affect, speech was spontaneous, or, regular in rhythm and rate; 
thought processes were goal-directed and logical; he denied 
suicidal or homicidal ideation, and denied psychotic symptoms; 
judgment and insight were intact, or fair; psychomotor activity 
was within normal limits/no abnormality; affect had good range.  
His GAF scores ranged between 50 and 65.  With regard to more 
specific findings, an August 2008 report shows that the Veteran 
reported that he was retired, with an employment history of seven 
years as a factory worker, followed by 32 years as a lineman for 
a power company.  He further stated that he had been married for 
40 years, and that his marriage was "good."  In August 2008, 
his PTSD was characterized as "mild to moderate."  A September 
2008 report notes moderate impairment in concentration, and that 
he was offered medication.  A January 2009 report notes that he 
would not be in the next three group sessions because he was 
going on vacation in Alabama.  In February 2009, he reported 
having had a "pleasurable time" on vacation.  

A VA examination report, dated in February 2009, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  The 
Veteran's only confirmed stressor was noted to involve a motor 
vehicle accident in which a Vietnamese citizen riding a bike was 
injured when the Veteran struck him while driving a truck.  But 
see January 1966 statement, signed by the Veteran, noting that 
"the Vietnamese driver was not seriously injured."  The Veteran 
complained of symptoms that included withdrawal, which had gotten 
worse since he retired.  It was noted that prior to the 
examination, he took direction from his wife as to whether he 
should go into the examination room.  On examination, he was 
anxious and fretful.  Speech was clear, spontaneous, and mostly 
goal-directed.  There was no flight of ideas or loosening of 
associations.  He denied any active suicidal or homicidal 
ideation.  He seemed to have a fair degree of paranoia that was 
more pervasive than what would be expected for the examination.  
He had no ideas of reference.  He denied auditory or visual 
hallucinations.  He was alert and oriented in all directions.  
Memory testing was intact.  Attention was sustained throughout 
the interview.  Abstractions were full and integrated.  Judgment 
and insight were fair.  The Axis I diagnoses were PTSD, and 
alcohol abuse.  The Axis V diagnosis was a GAF score of 60.  

The Board finds that the criteria for an initial evaluation in 
excess of 30 percent have not been met. The only GAF scores in 
the VA progress notes ranged between 50 and 65, suggesting mild 
to serious symptoms, with most scores in VA progress notes being 
between 50 and 55.  He received a VA examination score or 60, 
which is at the high end of the scale for moderate symptoms.  See 
QRDC DSM-IV.  The evidence shows that there is no evidence of 
auditory or visual hallucinations, delusions, or other psychotic 
features, or suicidal or homicidal ideation, intent, or plan.  
Overall, he has repeatedly been found to be oriented, with 
unremarkable memory and speech.  Judgment and insight were 
intact, or fair.  In addition, there is insufficient evidence of 
such symptoms as flattened affect; irregular speech; difficulty 
in understanding complex commands; impairment of short- and long-
term memory; and impaired abstract thinking, nor are the other 
PTSD symptoms shown to have resulted in such impairment.  
Although he complains of withdrawal, he apparently went on 
vacation to another state in 2009 without difficulty.  
Furthermore, the Board has considered the VA examiner's statement 
that the Veteran's symptoms would "interfere with him attaining 
and maintaining gainful employment," as he would have difficulty 
with concentration and in relationships with supervisors and 
peers.  However, a showing of mere "interference" with 
employment does not warrant an increased initial evaluation.  A 
disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In determining an 
appellant's degree of disability there are a number of factors to 
be considered.  See Brambley v. Principi, 17 Vet. App. 20, 26 
(2003).  In this case, the evidence indicates that the Veteran 
retired in about 2006, after 32 years of full-time employment as 
a lineman with a power company.  A May 2009 VA hypertension 
examination report shows that he stated that he was retired due 
to "age, knee and back."  In any event, the findings do not 
warrant the conclusion that he is unemployable due to his PTSD.  
Rather, the evidence indicates that the Veteran's PTSD 
symptomatology is representative of no more than occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
and the Board finds that the criteria for an initial evaluation 
in excess of 30 percent for PTSD have not been met under DC 9411.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and social 
impairment with reduced reliability and productivity, and the 
Board has determined that the preponderance of the evidence shows 
that the Veteran's PTSD more closely resembles the criteria for 
not more than an initial 30 percent rating.  The Board therefore 
finds that the evidence does not show that the Veteran's symptoms 
are of such severity to approximate, or more nearly approximate, 
the criteria for an initial evaluation in excess of 30 percent 
under DC 9411.  See 38 C.F.R. § 4.7.

In deciding the Veteran's increased initial evaluation claim, the 
Board has considered the determinations in Fenderson and Hart, 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  The Board therefore 
finds that the evidence is insufficient to show that the Veteran 
had a worsening of his PTSD such that an increased initial 
evaluation is warranted.  

The Board considered the benefit-of-the-doubt rule; however, as 
the preponderance of the evidence is against the appellant's 
claim, such rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May 2005, and May 
and July of 2008.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations, and with regard to the 
claim for service connection, an etiological opinion has been 
obtained.  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  



ORDER

Service connection for hypertension is denied.

An initial evaluation in excess of 30 percent for service-
connected PTSD is denied.  


REMAND

With regard to the claim for an effective date prior to July 29, 
2008, for service connection for PTSD, the RO granted service 
connection for PTSD in an April 2009 rating decision, and 
assigned an effective date of July 29, 2008.  In June 2009, the 
Veteran filed a timely notice of disagreement (NOD) inter alia as 
to entitlement to an earlier effective date for service 
connection for PTSD.  A statement of the case has not yet been 
issued as to this claim.  Because a timely NOD was filed to this 
aspect of the April 2009 rating decision, the RO must now provide 
the Veteran with a statement of the case on the issue of 
entitlement to an effective date prior to July 29, 2008, for 
service connection for PTSD.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to an effective 
date prior to July 29, 2008, for service 
connection for PTSD.  The Veteran should be 
advised that he may perfect his appeal of 
this issue by filing a Substantive Appeal 
within 60 days of the issuance of the 
Statement of the Case.  See 38 C.F.R. 
§ 20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


